Citation Nr: 1646483	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1979 to October 1979, from March 1980 to September 1980, and from February 2002 to September 2002.  He also has additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in Wichita, Kansas.

In April 2011, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).  In September 2012, the Veteran and his son testified at a hearing conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in October 2015 to provide the Veteran with a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issue of service connection for a left knee disorder has been raised by the record in a May 2016 private medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).


FINDINGS OF FACT

1.  A right knee disorder was not present during the Veteran's first two periods of service; was not manifest within one year of discharge from his first two periods of service; and a currently diagnosed right knee disorder did not develop as a result of any incident during his first two periods of service.

2.  A right knee disorder clearly and unmistakably preexisted the Veteran's period of active military service from February 2002 and September 2002 and clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of that period of the Veteran's service.


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a January 2010 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), personnel records, and post-service medical records were obtained.  A pertinent VA examination was obtained in November 2015.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran STRs from his first two periods of active duty include a July 1978 enlistment and a March 1980 examination, which both revealed clinically normal lower extremities.  In his accompanying reports of medical history, the Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee.  In August 1980, the Veteran complained of an injury to his right knee.  X-rays were negative.  The diagnosis was probable ruptured blood vessel.  There is no diagnosis of any chronic right knee disorder during the Veteran's first two periods of active duty.  

A July 1993 examination during the Veteran's National Guard service again showed clinically normal lower extremities.  He continued to deny symptoms of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee.  

Treatment records show that the Veteran injured his right knee in August 1997.  A September 1997 record shows that the Veteran was diagnosed with right knee anterior cruciate ligament (ACL) tear.  He had an arthroscopy, ACL reconstruction, and medial meniscectomy in September 1997.  The post-operative diagnoses were a torn ACL, a torn medial meniscus, and chondromalacia.

The Veteran had an arthroscopy of the right knee in April 2001.  A December 2001 service examination shows that the Veteran had clinically normal lower extremities.  In his report of medical history, he denied symptoms of swollen or painful joints; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  He reported knee trouble; the 1997 surgery was noted.  

The Veteran's STRs from his last period of service show that he incurred a left knee injury in July 2002.  There are multiple STRs showing a left knee strain, reportedly caused from standing/running for long periods of time.  STRs submitted by the Veteran show that the records pertaining to the left knee were changed to reflect that the right knee was injured.  An August 2002 post-deployment health assessment shows that the Veteran denied any unresolved medical problems that developed during that deployment.  

Records from October 2002 show that the Veteran had right knee pain.  An MRI that month shows that he reported a running injury in May 2002.  The impression of the MRI was ACL graft in place and unremarkable; tear or healed tear posterior horn of the medial meniscus; lateral meniscus unremarkable; and abnormal posterior cruciate ligagment, which might be a partial tear.  One of the October 2002 records shows that the Veteran had not been seen in over a year by that physician.  It shows that the Veteran was doing "well in terms of stability."  The Veteran reportedly had a new pain of his lateral joint.  Another record shows that the Veteran reported severe (non-specific) pain for about two weeks.  The Veteran was diagnosed with a torn medial meniscus and had arthroscopic surgery.  The operative note shows that the graft from 1997 was "doing fantastic."  It also shows that in the lateral compartment, the lateral meniscus, femoral condyle, and tibial plateau were all normal without any evidence of tears.  The post-operative diagnoses were torn medial meniscus, chondromalacia, and excellent appearance of the ACL graft.  

A March 2005 record shows that the Veteran complained of right knee pain.  It shows that in December 2004, the Veteran was doing training in the National Guard and had swelling and pain.  The diagnosis was internal derangement.  The Veteran had arthroscopic surgery in April 2005.  The post-operative diagnoses were chondromalacia; notch encroachment; and good appearance of the ACL graft.  

A July 2005 service examination shows that the Veteran had clinically abnormal lower extremities; a right knee brace post surgery was noted.  In his report of medical history, the Veteran denied symptoms of arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  He reported having knee trouble and swollen or painful joints.  The prior right knee surgeries were reported.  

A July 2007 record reveals that X-rays showed severe degenerative joint disease.  The Veteran's personnel records reflect that he was placed on a permanent profile in September 2007 as a result of his right knee.  

A March 2010 statement from someone who served with the Veteran shows that in July 2002, they accompanied the Veteran to have his left knee examined.  It also shows that in 2004, the Veteran's right knee popped while running during physical training (PT) and that he had a torn ACL.

Post-service treatment records reflect continued treatment for the right knee, ultimately resulting in a total knee arthroplasty in 2015.  A September 2010 record shows that the Veteran reported his 1997 injury and that he had an injury while deployed in 2002.  The Veteran was reported to have mild-moderate degenerative changes with deficient ACL.  An addendum shows that the Veteran requested that a statement be placed in his records stating that he received a knee injury in 2002 and not 1997.  The Veteran's treatment records do not contain opinions showing that his final period of active duty aggravated his preexisting right knee problems.

At his August 2012 hearing, the Veteran testified that he never had injuries to his left knee in service.  See August 2012 Hearing Transcript (T.) at 4.  His son testified that the Veteran had issues with his right knee when he returned from duty.  Id.  The Veteran asserted that by the time he was called to active duty in 2002, he had regained 110 percent strength of his right knee.  Id. at 5.  He described reinjuring his knee during his 2002 deployment while doing PT.  Id.  The Veteran testified that he did not know who corrected his STRs showing a change from his left knee to his right knee being injured in July 2002.  Id. at 6.  He stated that the changes were on his paperwork when he received it from the military.  Id.  The Veteran testified about the incident when his right knee popped referred to in the March 2010 buddy statement.  Id.  

The Veteran was afforded a VA examination in November 2015.  The diagnosis was status post allograft ACL, partial medial meniscectomies with chondroplasties, osteoarthritis, and degenerative joint disease; status post total knee arthroplasty.  The examiner noted the Veteran's 1997 injury and reported 2002 injury.  The examiner discussed the Veteran's pertinent medical history.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  

The examiner noted that the Veteran's STRs from his first two periods of service demonstrated no evidence of chronic right knee condition.  The examiner noted the August 1980 record showing pain and that X-rays were negative.  The examiner observed that nothing followed until 1997 right ACL injury/rupture, meniscus tear (unrelated to service).  The examiner reported that for the Veteran's final period of active duty, injury or chronic right knee condition was not evidenced.  The examiner noted that inactive service for training in the National Guard demonstrated no evidence.  The examiner reported that there was no evidence of aggravation beyond natural history by any service period.  The examiner noted that there was evidence of at least three original STR forms/notes that were later resubmitted in an altered state.  The examiner also noted a VA treatment record with a request to alter a documented injury year.  The examiner reported that there was a skewing of history concerning right knee noted over time in various notes.  The examiner noted that the Veteran had surgical intervention in 1997, 2001, 2002, 2005, and 2015.  

The examiner opined that the etiology of the Veteran's current right knee condition culminating in a total right knee arthroplasty in 2015 began in 1997 with complete rupture of ACL, medial meniscus tear due to acute injury; chondromalacia/ degenerative changes also noted present at that time.  The examiner noted that there was no prior chronic right knee condition evidenced.  The examiner opined that chronic changes consistent with natural progression over time were noted through the years.  The examiner reported that, additionally, an injury-related rupture of the right ACL graft occurred in 2010.  The examiner opined that aggravation beyond natural history was not evidenced.

The examiner discussed the notes pertaining to the 1997, 2001, 2002, 2005, and 2015 surgeries, including the appearance of the ACL graft discussed in the 2001, 2002, and 2005 notes.  The examiner noted that the Veteran contended that he "blew out" his right ACL again in active duty PT test injury.  The examiner noted that there was no evidence of a chronic right knee condition related to any active duty period; particularly no contended ACL rupture.  The examiner referred to the 2002 and 2005 operative notes.  The examiner observed that records clearly showed in 2002 there was a minor strain (left knee) expected to be temporary, and he was returned to duty with temporary profile.  The examiner noted that nothing followed, with apparent resolution.  The examiner noted that reported histories across the years tended to become skewed.  The examiner reported that particularly pertaining to the 2002 and 2004 contentions, the most pertinent/clear history was that of initial notes, not those written post-date.  The examiner noted the 2002 record in which the Veteran reported having pain for about two weeks.  The examiner observed that there was no report of an injury from three months prior; i.e., the July 2002 contended injury, which was actually the left knee.  The examiner reported that the 2002 arthroscopy was surgical revision primarily related to his chronic history from 1997.  

The examiner discussed the 2010 buddy statement reflecting a reported left knee injury in July 2002.  With regards to the reported 2004 popping and reported torn ACL, the examiner opined that that was not historically, nor objectively, evidenced.  The examiner noted that the Veteran did have a diagnostic arthroscopy in April 2005; that was due to chronic pain and findings consistent with natural progression of 1997 chondromalacia.  The examiner observed that the 2005 surgery specifically noted a good appearance of ACL graft, lateral and medial meniscus, with other structures okay.  

The examiner discussed the 2002 records showing a left knee strain.  The examiner noted that copies of all three of the original forms were later resubmitted in an altered state; overwritten to change from left knee to right knee.  The examiner opined that given all original and distinctly separate three notes showed "left knee," that was given the most weight in confirming which knee was involved.  The examiner noted the August 2002 post-deployment assessment.  The examiner discussed the September 2010 record in which the Veteran requested that his records be changed to show a knee injury in 2002 and not 1997.  The examiner discussed the Veteran's post-service right knee treatment records in detail.  

The Veteran submitted a private medical opinion from J.W., M.D. dated in May 2016.  Dr. J.W. reported that the Veteran injured his right knee in 1997 and again in 2002 while running.  Dr. J.W. noted the Veteran's 2004 surgery and 2015 replacement.  Dr. J.W. opined that it was more likely than not the Veteran injured his right knee in 1997.  It was also the doctor's opinion that it was more likely than not that running in 2002 caused an acute strain and abnormal biomechanical stresses on his knee causing an acute tear of the meniscus requiring meniscus surgery.  Dr. J.W. further opined that it was more likely than not, that with the removal of the meniscus, the Veteran developed traumatic arthritis, resulting in subsequent requirement of a total knee replacement.  Dr. J.W. reported that the opinion was based upon examination of the Veteran; review of medical and/or service records; education, training and experience; and reasonable medical probability and certainty.  Dr. J.W. listed the pieces of evidence reviewed in connection with the opinion; such did not include the July 2002 records.  Indeed, Dr. J.W. also provided an opinion regarding the left knee; reported pieces of evidence as pertaining to the left knee included the July 2002 records.  

Based on a review of the evidence, the Board concludes that service connection for a right knee disorder is not warranted.  Although the Veteran has been diagnosed with a right knee disorder resulting in a total knee arthroplasty, it does not show that any right knee disorder is related to his military service.

Initially, the Board finds that the Veteran did not incur any current right knee disorder as a result of his first two periods of active duty from July 1979 to October 1979 and from March 1980 to September 1980.  Although the Veteran complained of right knee pain in August 1980, X-rays were negative.  The evidence does not show, nor does the Veteran contend, that any current right knee disorder is related to either of his first two periods of active duty.  The evidence is silent for any right knee complaints after August 1980 until the Veteran's injury in 1997.  No medical professional has provided any opinion relating the Veteran's current right knee disorder to any event, injury, or disease that occurred during his first two periods of active duty.  Consequently, the Board concludes that a currently diagnosed right knee disorder is not related to either of the Veteran's first two periods of active duty.  

As for the Veteran's last period of active duty from February 2002 to September 2002, the Board finds that the presumption of soundness has been rebutted.  The evidence clearly shows that he had an injury in 1997 resulting in arthroscopic surgery.  The Veteran also had arthroscopic surgery in April 2001.  As discussed above, while the December 2001 service examination showed that the Veteran had clinically normal lower extremities, he reported knee trouble in his report of medical history.  Both the 2015 VA examiner's opinion and the May 2016 opinion from Dr. J.W. show that the Veteran had a preexisting injury in 1997.  Therefore, the Board concludes that the Veteran was not sound at entry in 2002 with regards to his right knee.  

The evidence also shows that the Veteran's preexisting right knee injury was clearly and unmistakably not worsened beyond its natural progression due to his military service.  While the Veteran has reported incurring a right knee injury in July 2002, the evidence does not support his assertions.  As discussed above, the only STRs showing a right knee injury were those submitted by the Veteran himself.  Other STRs pertaining to July 2002 clearly show that it was a left knee injury.  The March 2010 buddy statement also refers to a left knee injury in July 2002.  Additionally, the August 2002 post-deployment health assessment shows that the Veteran denied any unresolved medical problems during that deployment.  Moreover, treatment records in October 2002 do not contain any mention of a right knee injury in July 2002.  One of the records shows that the Veteran reported having pain for two weeks.  Furthermore, the September 2010 record addendum shows that the Veteran requested that his records be changed to reflect a 2002, instead of a 1997, injury.  Even the opinion from Dr. J.W., in discussing the evidence reviewed, listed the July 2002 records for the left knee opinion and not for the right knee.  As such, when considering all of this evidence, the Board is unable to conclude that the Veteran incurred a right knee injury in July 2002.  There are no right knee complaints in any of the Veteran's STRs from his last period of active duty.  

The Board acknowledges that the October 2002 arthroscopy report showed a torn medial meniscus.  However, as already discussed above, the Veteran reported having pain for only two weeks.  While one of the October 2002 records shows that the Veteran reported a running injury in May 2002, there are no records showing such injury.  The Veteran has not reported any May 2002 injury; rather he has only reported a July 2002 injury.  For the reasons set forth above, the Board has concluded that the evidence does not support a finding of a right knee injury in July 2002.  

Regardless, the November 2015 VA examiner's opinion demonstrates that the Veteran's preexisting injury clearly and unmistakably was not worsened by his military service.  Rather, the examiner's opinion shows that chronic changes consistent with natural progression over time were noted through the years.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Therefore, the evidence weighs against a finding that the Veteran's preexisting right knee injury was aggravated by his military service in 2002.  

In finding that the Veteran's final period of active duty did not aggravate his preexisting right knee injury beyond its natural progression, the Board acknowledges the opinion from Dr. J.W.  However, the Board finds that this opinion lacks probative value compared to the VA examiner's opinion.  In this case, the Veteran had a preexisting right knee injury prior to his final period of active duty.  As such, the question turns to whether there is clear and unmistakable evidence that the preexisting disorder was not aggravated during service.  Unlike the VA examiner, Dr. J.W. did not address whether the preexisting injury was aggravated by the Veteran's military service.  Furthermore, Dr. J.W.'s opinion was premised on a right knee injury being incurred in 2002.  For the reasons set forth above, the Board has concluded that the evidence does not support a finding that the Veteran incurred an injury to his right knee during his final period of service. Consequently, Dr. J.W.'s opinion is based on an inaccurate factual premise and lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As Dr. J.W.'s opinion is based on an inaccurate factual premise, and did not address the question of aggravation, the Board concludes that this opinion does not support a finding of service connection.

The overall evidence of record as discussed above weighs against a finding of a right knee disorder being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a right knee disorder and the Veteran's active duty, service connection for a right knee disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a right knee disorder and the question of whether a preexisting disorder was aggravated by service, the questions involved are medically complex, and accordingly the Board assigns greater weight to the 2015 VA opinion than to the Veteran's own lay opinion.  He has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

As the competent and credible evidence of record, on balance, does not establish an association between a right knee disorder and the Veteran's active duty, service connection for a right knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right knee disorder is denied.  See 38 U.S.C.A § 5107 (West 2014).  



ORDER

Entitlement to service connection for a right knee disorder is denied.  



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


